Exhibit 10.1
 
LOAN PURCHASE AND SALE AGREEMENT
 
This LOAN PURCHASE AND SALE AGREEMENT (“Agreement”) is entered into as of the
date of the last signature below, among Vermillion State Bank (“Seller”),
Pro-Dex Sunfish Lake, LLC (“Buyer”), Heron Enterprises, LLC (“Heron”), and Scott
Robertson (“Robertson”). Seller, Buyer, Heron, and Robertson are referred to
herein collectively as the “Parties.”
 
RECITALS
 
A.           WHEREAS, since at least on or about December 10, 1998, Seller has
made one or more loans to Riverside Manufacturing, Inc. (“Riverside”), the last
of which was made on or around December 15, 2010, in the original principal
amount of $431,858.25 (“Riverside Loan”), and the Riverside Loan was designated
as Loan No. 54408616. In connection with the Riverside Loan, Riverside executed
and/or delivered the following documents in favor of Seller, among others:
 
 
1.
Promissory Note, dated December 15, 2010, in the principal amount of
$431,858.25, executed by Riverside in favor of Seller, which was subsequently
renewed on March 17, 2011, and on August 15, 2011, and on December 22, 2011, and
on June 22, 2012, and on March 8, 2013, and on July 19, 2013, and on October 4,
2013, and on June 20, 2014 (collectively, with renewal notes, the “Riverside
Note”).

 
 
2.
The Riverside Loan is secured by that Commercial Security Agreement dated March
10, 2006, executed by Riverside in favor of Seller (“Riverside Security
Agreement 1”), granting Seller a security interest in all of Riverside’s
accounts and other rights to payment, inventory, equipment, instruments, general
intangibles, deposit accounts, and other assets (“Riverside Collateral”), which
the Riverside Security Agreement and all preceding security agreements executed
by Riverside in favor of Seller, were perfected by the UCC-1 Financing Statement
originally filed with the Minnesota Secretary of State on December 10, 1998,
which is designated as filing number 2089800; and the continuation filed on
September 29, 2003, which is designated as filing number 2003888914; and the
amendment and continuation both filed on August 25, 2008, which are designated
as filing numbers 20081297350 and 20081297347, respectively; and the amendment
filed on January 7, 2011, which is designated as filing number 20112271998; and
the continuation filed on October 17, 2013, which is designated as filing number
20133419570 (“Riverside UCC Financing Statement”).

 
 
3.
Guaranty of Sheldon A. Mayer (“S. Mayer”) and Melinda Mayer (“M. Mayer”) dated
September 14, 2007, in favor of Seller, personally guaranteeing all obligations
owed by Riverside to Seller, including the obligations under the Riverside Note
and Riverside Loan Documents, defined below (“Mayer (Riverside) Guaranty”). The
Mayer (Riverside) Guaranty is secured by the Mayer Mortgage, defined below.

 
 
4.
Mortgage, dated September 14, 2007, executed by S. Mayer and M. Mayer in favor
of Seller, securing the maximum principal amount of up to $150,000,

 

 

 

 

 
 
 
recorded with the Office of the Registrar of Titles of Anoka County, Minnesota
as Document No. 1996002.008 (“Mayer Mortgage”). The Mayer Mortgage affects
certain real property commonly known as 9124 Collins Drive, Ramsey, Minnesota
(“Collins Property”), and legally described as Lot 11, Block 2, Itasca Heights.

 
 
5.
Guaranty of Sheldon A. Mayer, LLC (“LLC”), dated April 25, 2010, in favor of
Seller, guaranteeing Riverside’s obligations under the Riverside Note and
Riverside Loan Documents (“LLC Guaranty”).

 
All of the foregoing documents, and all other documents executed or delivered in
connection with the Riverside Loan, including all amendments, restatements,
extensions, renewals, replacements and/or modifications thereto, are referred to
herein as the “Riverside Loan Documents”. S. Mayer, M. Mayer, and LLC, as
guarantors of the Riverside Loan, are referred to herein as the “Riverside
Guarantors.”


B.           WHEREAS, on or around July 24, 2006, Seller made a loan to the LLC
in the original principal amount of $1,200,000.00 (“LLC Loan,” and together with
the Riverside Loan, the “Loans”), and the LLC Loan was designated as Loan No.
57400701. In connection with the LLC Loan, LLC executed and/or delivered the
following documents in favor of Seller, among others:
 
 
1.
Promissory Note, dated July 24, 2006, in the principal amount of $1,200,000,
executed by LLC in favor of Seller, which was subsequently renewed on January
31, 2007, and on February 28, 2007, and on March 1, 2010, and on March 17, 2011,
and on August 15, 2011, and on December 22, 2011, and on June 22, 2012, and on
March 8, 2013, and on July 19, 2013, and on October 4, 2013, and on June 20,
2014 (collectively, with renewal notes, the “LLC Note”).

 
 
2.
Mortgage, dated July 24, 2006, executed by LLC in favor of Seller, securing the
maximum principal amount of up to $1,200,000, recorded with the Office of the
Registrar of Titles of Anoka County, Minnesota as Document No. 488446.007 (“LLC
Mortgage,” and collectively with the Mayer Mortgage, the “Mortgages”). The LLC
Mortgage affects certain real property commonly known as 14280 Sunfish Lake
Boulevard NW, Ramsey, Minnesota 55303 (“Sunfish Property”), with a legal
description as described on Exhibit A.

 
 
3.
Commercial Security Agreement dated March 1, 2010, executed by LLC in favor of
Seller (“LLC Security Agreement”), granting Seller a security interest in all of
LLC’s accounts and other rights to payment, inventory, equipment, instruments
and chattel paper, general intangibles, documents, investment property, and
deposit accounts as is more fully set forth on the UCC-1 Financing Statement
filed with the Minnesota Secretary of State on March 17, 2010, which is
designated as filing number 201019518473 (“LLC UCC Financing Statement”).

 
 
4.
Guaranty of S. Mayer and M. Mayer dated July 24, 2006, in favor of Seller,
personally guaranteeing LLC’s obligations under the LLC Note and LLC Loan
Documents (“Mayer (LLC) Guaranty”).

 

2

 

 

 
 
5.
Guaranty of Riverside dated July 24, 2006, in favor of Seller, personally
guaranteeing LLC’s obligations under the LLC Note and LLC Loan Documents
(“Riverside Guaranty”).

 
 
6.
Riverside’s obligations under the Riverside Guaranty are secured by a Commercial
Security Agreement dated July 24, 2006, executed by Riverside in favor of Seller
(“Riverside Security Agreement 2,” and collectively with Riverside Security
Agreement 1 and the LLC Security Agreement, the “Security Agreements”), granting
Seller a security interest in all of Riverside’s accounts and other rights to
payment, inventory, equipment, instruments, general intangibles, deposit
accounts, and other assets.

 
 
7.
Tenant Subordination Agreement entered into by and between Seller and Painted
Feather Precision, LLC, dated October 4, 2013 (“Tenant Agreement”), wherein
Painted Feather Precision, LLC agreed to the subordination of its lease with the
LLC to the LLC Mortgage.

 
All of the foregoing documents, and all other documents executed or delivered in
connection with the LLC Loan, including all amendments, restatements,
extensions, renewals, replacements and/or modifications thereto, are referred to
herein as the “LLC Loan Documents”. S. Mayer, M. Mayer, and Riverside, as
guarantors of the LLC Loan, are referred to herein as the “LLC Guarantors.” All
of the foregoing LLC Loan Documents and Riverside Loan Documents are
collectively referred to herein as the “Loan Documents”. All documents relating
in any way to the Loan Documents in the possession, custody or control of Seller
are collectively referred to herein as the “Loan Files.” The LLC Guarantors and
Riverside Guarantors are collectively referred to herein as the “Guarantors.”
 
C.           WHEREAS, LLC defaulted on its obligation to repay the LLC Loan and
is currently in default under the terms of the LLC Loan Documents.
 
D.          WHEREAS, Riverside defaulted on its obligation to repay the
Riverside Loan and is currently in default under the terms of the Riverside Loan
Documents.
 
E.           WHEREAS, the LLC Guarantors and the Riverside Guarantors are in
default on their obligations under their respective guaranties.
 
F.           WHEREAS, on September 19, 2014, Seller made a written demand to
LLC, Riverside, and the Guarantors, demanding that each of them pay all amounts
for which they are liable to Seller and expressed that if they fail to cure the
defaults, Seller will pursue all available remedies under applicable law
including, but not limited to, foreclosure of the Sunfish Property, the Collins
Property, the Riverside Collateral, and the LLC Collateral.
 
G.           WHEREAS, Seller made a written demand to LLC, Riverside, and the
Guarantors, demanding that each of them pay all amounts for which they are
liable to Seller.
 
H.           WHEREAS, in light of LLC’s default under the LLC Loan Documents,
Riverside’s default under the Riverside Loan Documents, and the Guarantors’
defaults under their respective guaranties, Seller possesses certain claims,
rights or remedies against LLC, Riverside, and the Guarantors related to LLC’s
and Riverside’s failure to pay their obligations under the Loan
 

3

 

 

 
Documents. In addition, Seller may also possess additional claims, rights or
remedies against LLC, Riverside, the Guarantors or other third parties for
conversion or improper payment of rents or other items of the Seller’s
collateral in connection with the Loans. All of the Seller’s claims, rights,
remedies, and causes of action related to LLC, Riverside, the Guarantors or the
Loan Documents in connection with the Loans, including the claims, rights,
remedies and causes of action described above, are referred to herein as the
“Causes of Action”).
 
I.            WHEREAS, Robertson is the President of Riverside. Robertson is
also the owner and President of Heron. Heron asserts security interests, which
are subordinate to Seller’s interests, in the Sunfish Property. Robertson and
Seller have engaged in negotiations regarding the Causes of Action against
Riverside relating to the Riverside Note and Riverside’s obligations under the
Riverside Guaranty.
 
J.            WHEREAS, subject to the terms and conditions of this Agreement,
Buyer is willing to buy, and Seller is willing to sell, all of Seller’s right,
title and interest in and to the Loan Documents, Loan Files and the Causes of
Action.
 
AGREEMENT
 
NOW THEREFORE, in consideration of the mutual promises herein set forth and
other valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Seller, Buyer, Heron, and Robertson hereby agree as follows:
 
1.             Purchase and Sale of Acquired Assets. For value received, the
receipt and sufficiency of which are hereby acknowledged, the Seller hereby
absolutely and unconditionally assigns, transfers and conveys to Buyer all of
the Seller’s right, title and interest in, under and to the Loan Documents, Loan
Files and the Causes of Action (collectively, the “Acquired Assets”). The
Parties agree that Robertson and Heron are not acquiring any interest in the
Acquired Assets under this Agreement. Robertson and Heron acknowledge and agree
that they will each receive indirect benefit from the transactions contemplated
hereby sufficient to support their respective Purchase Price and other
obligations hereunder. Seller hereby agrees that, from and after the date of
this Agreement, all payments due to or received by Seller (including those
accrued but unpaid) relating to the Acquired Assets shall be paid directly to
Buyer and that Seller shall give prompt notification of this Assignment to
Riverside, the LLC, and the Guarantors. The Loans shall be sold to Buyer with
all servicing rights being released to Buyer.
 
2.             Purchase Price. The purchase price (“Purchase Price”) payable by
Buyer to Seller for the sale and purchase of all of Seller’s right, title and
interest in the Acquired Assets shall be One Million Three Hundred Sixty-Nine
Thousand Eight Hundred Eighty Six and 66/100 Dollars ($1,369,886.66). Payment of
the Purchase Price shall be made as follows:
 
 
a.
Buyer will pay $1,200,000.00 by wire transfer or cashier’s check (“Cash
Payment”) prior to or contemporaneously with the execution of this Agreement
(“Closing Date”).

 
 
b.
Heron will pay $169,886.66, payable without interest eighteen (18) months after
the Closing Date. Heron will execute and deliver to Seller a promissory note for
the $169,886.66 obligation in favor of Seller in a form acceptable to Seller
attached

 

4

 

 

 
 
 
hereto as Exhibit B (“Heron Note”), which will be executed and delivered to
Seller prior to or contemporaneously with the execution of this Agreement.

 
 
c.
Robertson will personally guaranty Heron’s obligation to Seller under the Heron
Note. Robertson will execute and deliver to Seller an unconditional guaranty in
a form acceptable to Seller attached hereto as Exhibit C (“Robertson Guaranty”),
which will be executed and delivered to Seller prior to or contemporaneously
with the execution of this Agreement.

 
3.             Conditions Precedent to Sale and Effective Date. Delivery to
Seller of (i) the Cash Payment, (ii) the executed Heron Note, and (iii) the
executed Robertson Guaranty are conditions precedent to the sale of the Acquired
Assets to Buyer. The effective date of this Agreement (“Effective Date”) is the
date of the last signature below, provided that all conditions precedent have
been satisfied.
 
4.             Transfer Documents. On the Closing Date, Seller shall execute any
endorsements, assignments, or other documents or instruments of conveyance that
are required to evidence the sale and transfer of Seller’s right, title and
interest in the Acquired Assets to Buyer, including the following:
 
 
a.
Seller shall deliver to the Buyer an original of all Loan Documents and all
other documents relating thereto, including the Loan Files, in its possession,
custody or control, and any additional documents related to the Loans as may be
reasonably requested by the Buyer.



 
b.
Seller shall execute and deliver to the Buyer allonge endorsements to the LLC
Note and the Riverside Note substantially in the forms attached hereto as
Exhibit D (“Allonges”).



 
c.
Seller shall execute and deliver to the Buyer assignments of each of LLC
Mortgage and the Mayer Mortgage substantially in the forms attached hereto as
Exhibit E (“Mortgage Assignments”).



 
d.
Seller shall execute and deliver to the Buyer an executed Omnibus Assignment, in
the form attached hereto as Exhibit F (“Omnibus Assignment”).



 
e.
Seller hereby authorizes Buyer to file all necessary UCC-3 financing statements
with the Minnesota Office of the Secretary of State to reflect the assignment of
its rights under the Mortgages and Security Agreements, and all UCC-1 financing
statements filed to perfect Seller’s rights under the Mortgages and Security
Agreements, including all future continuations, to Buyer.

 

5

 

 

 
5.             Transfer and Recordation Taxes. Buyer and Seller shall each pay
its own costs which may be incurred in connection with the transaction
contemplated by this Agreement. Buyer shall pay all transfer, filing and
recording fees, and any state or county documentary taxes, if any, with respect
to the filing or recording of any document or instrument to be executed and
delivered in connection with the transfer of the Loans.


6.             Assumption and Indemnification by Buyer. Upon the Effective Date,
Buyer shall assume all of Seller’s obligations under or relating to the Loans.
Buyer hereby agrees to indemnify, defend, and hold Seller harmless from and
against any loss, liability, claim, demand, cost, or expense, including
reasonable attorney and accountant fees and costs, to which Seller may become
subject on account of, arising out of, related to or with respect to the Loans
or the sale of the Loans, except for such loss, liability, claim, demand, cost,
or expense, that arose or is the result of actions of Seller, including any
agreement, representation or warranty relating to the Loans, that occurred prior
to the Effective Date of this Agreement.


7.             Seller’s Representations and Warranties. Except as expressly
provided in this Agreement, Seller’s assignment of its right, title and interest
in the Acquired Assets to the Buyer is “as is,” “where is,” “with all faults,”
and without recourse to the Seller, and without any representations or
warranties, express or implied. Without limiting the foregoing, the Seller makes
no representations or warranties regarding the prospects for repayment of the
Loan; the value, existence, or identity of the collateral securing the Loan; the
environmental condition of the collateral securing the Loan; the perfection or
priority of the Seller’s security interests; the accuracy of the above recitals;
or the enforceability of the Loan Documents against LLC, Riverside, or the
Guarantors. Notwithstanding this disclaimer, Seller represents and warrants to
Buyer as follows:


 
a.
Ownership of and Validity of Loan Documents and Right to Sell. Seller is the
sole owner and holder of the LLC Note and the Riverside Note and the sole owner
and beneficiary of the Loan Documents, and has the full right and authority to
sell, assign and transfer the Acquired Assets to Buyer. All of the Loan
Documents requiring a signature of Seller have been duly signed by an authorized
representative of Seller. Any copies of the Loan Documents are true and correct
copies of validly executed originals of the respective Loan Document.



 
b.
No Participation or Prior Assignments. The sale, assignment and transfer of the
Loans and Loan Documents to Buyer will be free of any participation interest.
Seller has not transferred, assigned, pledged or otherwise hypothecated any of
its rights, title, interests or remedies in or with respect to the Acquired
Assets.



 
c.
Authority. This Agreement has been duly executed and delivered by Seller, and
this Agreement constitutes Seller’s legal, valid and binding obligation,
enforceable against Seller in accordance with its terms.



 
d.
Security Interests. Seller represents that (1) in connection with the Riverside
Loan, Seller filed a UCC-1 Financing Statement with the Minnesota Secretary of
State on December 10, 1998, which is designated as filing number 2089800; and
the continuation filed on September 29, 2003, which is designated as filing
number 2003888914; and the amendment and continuation both filed on August 25,
2008,

 

6

 

 

 
 
 
which are designated as filing numbers 20081297350 and 20081297347,
respectively; and the amendment filed on January 7, 2011, which is designated as
filing number 20112271998; and the continuation filed on October 17, 2013, which
is designated as filing number 20133419570; (2) in connection with the Riverside
Loan, on September 14, 2007, Seller recorded the Mayer Mortgage with the Office
of the Registrar of Titles of Anoka County, Minnesota as Document No.
1996002.008; (3) in connection with the LLC Loan, on July 27, 2006, Seller
recorded the LLC Mortgage with the Office of the Registrar of Titles of Anoka
County, Minnesota as Document No. 488446.007; and (4) in connection with the LLC
Loan, Seller filed the LLC UCC Financing Statement with the Minnesota Secretary
of State on March 17, 2010, which is designated as filing number 201019518473.

 
 
e.
Outstanding Balance. Excluding attorney fees and costs, the outstanding balances
of the Riverside Note and the LLC Note as of November 21, 2014 are not less
than:




 
Note
    Principal     Accrued
Interest     Late
Charge     Total Due    
LLC Note
    $
1,004,466.97
     $
45,396.33
    $
50,223.35
    $
1,100,086.65
   
Riverside Note
    $
 365,419.69
    $
17,752.99
    $
18,270.98
    $
 401,443.66
 



8.             Buyer’s Representations and Warranties. Buyer hereby represents
and warrants to Seller as follows:


 
a.
Authority. This Agreement has been duly executed and delivered by Buyer, and
this Agreement constitutes Buyer’s legal, valid and binding obligation,
enforceable against Buyer in accordance with its terms.



 
b.
Good Standing. As of the Closing Date, Buyer will be duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization.



 
c.
No Violation. Buyer’s execution, delivery and performance of this Agreement and
its obligations hereunder will not violate, conflict with or breach, in any
material respect, any provision of any applicable law, regulation, judgment,
order, decree, writ, injunction, contract, agreement or instrument to which it
is subject, and it has obtained all consents, approvals, authorizations and
orders from every person, and of every court, agency, or governmental or
regulatory body that is required for Buyer’s execution, delivery and performance
of this Agreement.



9.             Seller Covenants. Should Seller receive any notice or other
information concerning the Loans purchased by Buyer after the Effective Date,
Seller shall promptly forward such notice or other information to Buyer. Should
Seller receive any payment on the Loans or on account of any of the Acquired
Assets, Seller shall immediately forward same to Buyer.


10.           Confidentiality. The Parties agree to keep the terms of this
Agreement confidential. In furtherance of the foregoing, the Parties agree that
they will not disclose the terms of this Agreement to anyone other than their
attorneys, accountants and tax advisors, or as
 

7

 

 

 
required by law (including pursuant to the disclosure requirements of the
Securities and Exchange Commission), or as necessary to enforce this Agreement.


11.           Severability. Each part of this Agreement is intended to be
severable. If any term, covenant, condition or provision hereof is unlawful,
invalid, or unenforceable for any reason whatsoever, and such illegality,
invalidity, or unenforceability does not affect the remaining parts of this
Agreement, then all such remaining parts hereof shall be valid and enforceable
and have full force and effect as if the invalid or unenforceable part had not
been included.


12.           Assignment. This Agreement and the terms, covenants, conditions,
provisions, obligations, undertakings, rights and benefits hereof, including the
Exhibits hereto, shall be binding upon, and shall inure to the benefit of, the
undersigned parties and their respective heirs, executors, administrators,
representatives, successors and assigns. This Agreement may not be assigned by
any Party without the prior written consent of the other Parties.


13.           General Provisions. There are no oral side agreements between
Seller and Buyer. This Agreement represents the entire agreement between the
Parties relative to the subject matter of this Agreement. The Parties agree to
testify that all agreements, representations, recitals, covenants and terms of
this Agreement are true and binding upon them. This Agreement shall be construed
according to the laws of the State of Minnesota. Any provision of this Agreement
which is void or unenforceable may be severed from the remaining provisions
without affecting the enforceability of the remaining provisions. This Agreement
contains the entire understanding of the Parties to this Agreement. No change,
modification, or waiver of any of the provisions of this Agreement will be
binding unless signed by an authorized representative of the party against whom
the same is sought to be enforced. The failure of a Party to insist upon strict
adherence to any term or condition of this Agreement on any occasion shall not
be considered a waiver or deprive that Party of the right thereafter to insist
upon strict adherence to that term or condition or to any other term of this
Agreement. Any waiver of any term or condition of this Agreement shall be
effective only if in writing and signed by the Party against whom such waiver is
sought to be enforced.


14.           Survival. Each and every covenant hereinabove made by Buyer or
Seller shall survive the Effective Date and shall not merge into any document
executed as part of this Agreement, but instead shall be independently
enforceable except to the extent expressly limited in this Agreement.


15.           Third Party Beneficiaries. No person, firm or other entity other
than the parties hereto shall have any rights or claims under this Agreement.


16.           Counterparts. This Agreement may be executed in multiple
counterparts, all of which, taken together, shall constitute one document. One
or more counterparts of this Agreement, together with any other documentation
related hereto, may be delivered by facsimile or other electronic methods, with
the intention that delivery by such means shall have the same effect as delivery
of an original thereof.
 

8

 

 

 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

        Vermillion State Bank, Seller        
By:
 /s/ John F. Poepl  
Name: John F. Poepl
 
Title: CEO
        Pro-Dex Sunfish Lake, LLC, Buyer         By:  /s/ Harold A. Hurwitz  
Name: Harold A. Hurwitz
 
Title: President
        Heron Enterprises, LLC         By:  /s/ Scott Robertson  
Name: Scott Robertson
 
Title: President
        By:  /s/ Scott Robertson  
Name: Scott Robertson

 

9

 

 

 
EXHIBIT A
 
Legal Description of the Sunfish Property



 

 

 

 
EXHIBIT B
 
Form of Heron Note
 

 

 

 

 
EXHIBIT C
 
Form of Robertson Guaranty
 

 

 

 

 
EXHIBIT D
 
Form of Allonge Endorsement to Promissory Notes
 

 

 

 

 
ALLONGE
 
This Allonge is to be firmly affixed to and made part of that certain Promissory
Note dated December 15, 2010, in the original principal amount of $431,858.25,
as subsequently renewed on March 17, 2011, and on August 15, 2011, and on
December 22, 2011, and on June 22, 2012, and on March 8, 2013, and on July 19,
2013, and on October 4, 2013, and on June 20, 2014, made by Riverside
Manufacturing, Inc., a Minnesota corporation, in favor of Vermillion State Bank
(collectively the “Note”).


PAY TO THE ORDER OF Pro-Dex Sunfish Lake, LLC, a Delaware limited liability
company, without recourse, representation, or warranty of any kind, expressed or
implied, except as follows: Vermillion State Bank represents and warrants that
it is the owner and holder of the Note and has good right and authority to
assign the same to Pro-Dex Sunfish Lake, LLC, and that the principal balance of
the Note as of the date hereof to be $365,419.69.
 
Dated as of November 21, 2014

       
Vermillion State Bank
        By:  /s/ John F. Poepl  
Name: John F. Poepl
 
Title: CEO

 

 

 

 

 
ALLONGE


This Allonge is to be firmly affixed to and made part of that certain Promissory
Note dated July 24, 2006, in the original principal amount of $1,200,000.00, as
subsequently renewed on January 31, 2007, and on February 28, 2007, and on March
1, 2010, and on March 17, 2011, and on August 15, 2011, and on December 22,
2011, and on June 22, 2012, and on March 8, 2013, and on July 19, 2013, and on
October 4, 2013, and on June 20, 2014, made by Sheldon A. Mayer, LLC, a
Minnesota limited liability company, in favor of Vermillion State Bank
(collectively the “Note”).


PAY TO THE ORDER OF Pro-Dex Sunfish Lake, LLC, a Delaware limited liability
company, without recourse, representation, or warranty of any kind, expressed or
implied, except as follows: Vermillion State Bank represents and warrants that
it is the owner and holder of the Note and has good right and authority to
assign the same to Pro-Dex Sunfish Lake, LLC, and that the principal balance of
the Note as of the date hereof to be $1,004,466.97.
 
Dated as of November 21, 2014

       
Vermillion State Bank
        By:  /s/ John F. Poepl  
Name: John F. Poepl
 
Title: CEO

 

 

 

 



EXHIBIT E
 
Form of Assignment of Mortgage
 

 

 

 

 
EXHIBIT F
 
Form of Omnibus Assignment
 

 

 

 